Per Curiam.

Under the present statute (Civ. Prac. Act, § 193-a) impleader is permitted when the third party is liable to defendant “ for all or part of the plaintiff’s claim against him ”.
Impleader in this instance, for affirmative relief against the third-party defendant for damages independently claimed to have been sustained by the third-party plaintiff and which claim has no bearing upon the claim of the main plaintiff, should not have been allowed and the application to dismiss the second cause of action in the third-party complaint should have been granted. (See Victory Painters & Decorators v. Miller, 198 Misc. 196.)
The order should be reversed, with $10 costs, and motion granted.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Order reversed, etc.